Matter of Yadiel S. (Johanna A.--Vicente S.) (2018 NY Slip Op 08857)





Matter of Yadiel S. (Johanna A.--Vicente S.)


2018 NY Slip Op 08857


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1364 CAF 16-01129

[*1]IN THE MATTER OF YADIEL S. AND DAMIAN S. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JOHANNA A., RESPONDENT-APPELLANT, VICENTE S. AND CHRISTEN G., RESPONDENTS.
IN THE MATTER OF ANGELINA T. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JOHANNA A., RESPONDENT-APPELLANT, VICENTE S. AND CHRISTEN G., RESPONDENTS.


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
AMBER R. POULOS, BUFFALO, FOR PETITIONER-RESPONDENT.
AYOKA A. TUCKER, BUFFALO, ATTORNEY FOR THE CHILDREN.
MINDY L. MARRANCA, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered June 15, 2016 in proceedings pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent Johanna A., abused Yadiel S., and derivatively abused Damian S. and Angelina T. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court